Citation Nr: 0721671	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1968 
to January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

By a March 2005 rating decision, the RO granted the veteran's 
claim for entitlement to service connection for peripheral 
neuropathy of the lower extremities.  In light of the 
foregoing, no allegations of errors of fact or law remain for 
appellate consideration and the claim has been fully resolved 
and rendered moot.  No exceptions to the mootness doctrine 
are present because the benefits sought on appeal have been 
granted without the need for action by the Board.  See Thomas 
v. Brown, 9 Vet. App. 269, 270-71 (1996); see 38 U.S.C.A. 
§§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2006).

In the May 2007 informal hearing presentation, the veteran's 
representative raised a claim for entitlement to service 
connection for renal insufficiency, to include as secondary 
to service-connected diabetes mellitus, type II, and a claim 
to reopen a claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, type II.  The Board also notes that the 
veteran submitted additional evidence to the Board subsequent 
to certification of the appeal to the Board.  The veteran did 
not submit a waiver of his right to have the RO readjudicate 
his claim with this additional evidence.  See 38 C.F.R. 
§ 20.1304 (2006).  These issues are referred to the RO for 
action deemed appropriate. 


REMAND

In the April 2004 substantive appeal regarding the issue of 
entitlement to an increased initial evaluation for diabetes 
mellitus, type II, the veteran requested a Board hearing at 
the local RO.  No such hearing was provided.  Due process 
requires the veteran be provided with a hearing.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 
20.703 (2006).
Accordingly, the case is remanded for the following action:

The RO must contact the veteran to clarify 
what type of hearing he requested, to 
include a Travel Board hearing at the RO 
or a videoconference hearing.  Thereafter, 
the RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
April 2004 request for such a hearing.  
The veteran must be provided proper notice 
of the date and time of the scheduled 
hearing. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

